
	

114 HRES 396 IH: Calling on the Government of Bangladesh to protect the human rights of all its citizens, particularly vulnerable minorities, strengthen democratic institutions and rule of law, and prevent the growth of extremist groups.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Gabbard (for herself, Mr. Salmon, Mr. Sherman, Mr. Fattah, and Mr. Dold) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling on the Government of Bangladesh to protect the human rights of all its citizens,
			 particularly vulnerable minorities, strengthen democratic institutions and
			 rule of law, and prevent the growth of extremist groups.
	
	
 Whereas the nation of Bangladesh achieved independence in 1971 and established a secular democratic state, which is home to Muslims, Hindus, Buddhists, Christians, and atheists;
 Whereas there is extensive documentation that the West Pakistan army in conjunction with local militias carried out crimes against humanity against the ethnic Bengali population in East Pakistan during the 1971 War of Independence;
 Whereas though numbers vary, reports indicate that the violence resulted in approximately 3,000,000 deaths, more than 10,000,000 displaced, and 200,000 women raped;
 Whereas Edward Kennedy, the former Democratic Senator from Massachusetts, denounced the massacres of civilians on the Senate floor and wrote the following in a report for a Senate Judiciary Subcommittee Hearing, Field reports to the U.S. Government, countless eye-witness journalistic accounts, reports of International agencies such as World Bank and additional information available to the subcommittee document the reign of terror which grips East Bengal (East Pakistan). Hardest hit have been members of the Hindu community who have been robbed of their lands and shops, systematically slaughtered, and in some places, painted with yellow patches marked H. All of this has been officially sanctioned, ordered and implemented under martial law from Islamabad;
 Whereas a report by the International Commission of Jurists (ICJ) following the war confirmed that the Pakistani army and local paramilitary militias were responsible for an “attempt to exterminate or drive out of the country a large part of the Hindu population of approximately 10 million people.”;
 Whereas Bengali nationalists also carried out attacks on the ethnic Bihari population, who were viewed as supporters of Pakistan during the war;
 Whereas during violent riots against the International Crimes Tribunals (ICT), Bangladesh Nationalist Party (BNP) along with its opposition alliance partner Jamaat-e-Islami (JeI), and Islami Chhatra Shibir (ICS) supporters set off dozens of bombs, removed tracks from major railways, attacked security personnel, and forcibly shut down businesses, disrupting life for ordinary Bangladeshis;
 Whereas the Tribunals were established in 2010 by Bangladesh to investigate war crimes committed during the 1971 War of Independence by local militias, including JeI and ICS, that collaborated with the Pakistani army;
 Whereas BNP, JeI, and ICS engaged in widespread violence against vulnerable minorities following verdicts by the tribunals, resulting in the destruction of nearly 50 temples and 1,500 homes;
 Whereas Amnesty International, subsequent to the violence, noted with concern that, The Hindu community in Bangladesh is at extreme risk … It is shocking that they appear to be targeted simply for their religion. The authorities must ensure that they receive the protection they need.;
 Whereas minorities were similarly targeted by BNP, JeI, and ICS in the run-up to and during the recently conducted elections, during which 495 Hindu homes were damaged, 585 shops were attacked or looted, and 169 temples were vandalized between November 2013 and January 2014, according to the Bangladesh Hindu Buddhist Christian Unity Council;
 Whereas religious extremists have also attacked Buddhists, Christians, and Ahmadi Muslims; Whereas JeI and ICS, and other extremist groups pose an ongoing threat to Bangladesh’s stability and secular democracy, and religious minorities remain at grave risk of continuing violence;
 Whereas the recent flawed elections also threaten Bangladesh’s stability and democracy by leading to violence around the country;
 Whereas machete wielding Islamic extremists brutally murdered Avijit Roy and critically injured his wife Rafida Ahmed, both United States citizens of Bangladeshi origin and atheist activists, on February 26, 2015, in close proximity of police officers at the world famous Dhaka Book Fair;
 Whereas Islamic extremists in Bangladesh have a history of targeting atheist bloggers and activists, as more than 8 have been murdered over the past 11 years, and dozens more are now in hiding for fear of their lives;
 Whereas repeated attacks on religious minorities, expanding religious intolerance, and growing destabilization caused by radical groups, including JeI and ICS, undermine United States economic and strategic interests in Bangladesh;
 Whereas there is a growing trend of Islamic extremism in Bangladesh tied to pro-Islamic State of Iraq and Syria activity, with several arrests of Islamists linked with the terrorist group made over the past year; and
 Whereas the United States should more actively engage with the Government of Bangladesh over their shared interests in safeguarding human rights, religious freedom, and secular democracy in Bangladesh, while preventing the growth of religious extremism and militancy: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the victims of the 1971 War of Independence;
 (2)calls on the Government of Bangladesh to adhere to internationally recognized norms for elections, rule of law, and for due process in the conduct of the International Crimes Tribunal;
 (3)calls on the Government of Bangladesh to stop radical organizations, such as Jamaat-e-Islami and Islami Chhatra Shibir, who pose an ongoing threat to the country’s stability and secular democracy; and
 (4)calls on the Government of Bangladesh to protect the human rights and fundamental freedoms of all its citizens, particularly vulnerable minorities.
			
